Case 1:19-cr-00183-PAB Document 1 Filed 04/18/19 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No.    19-cr-0183-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. JESUS LOPEZ-ARMENDAREZ, a/k/a
   Jesus Armendar,
   Eric Rivaz,
   Diego Lopez,

      Defendant.


                                      INDICTMENT


The Grand Jury charges:

                                       COUNT 1

      On or about December 28, 2018, in the State and District of Colorado, the

defendant, JESUS LOPEZ-ARMENDAREZ, a/k/a Jesus Armendarez, Eric Rivaz, Diego

Lopez, an alien, was found in the United States after having been denied admission,

excluded, deported, and removed from the United States on or about June 6, 2015, and

without the express consent of the proper legal authority to reapply for admission to the

United States.

      All in violation of Title 8, United States Code, Section 1326(a).

                          NOTICE OF ENHANCED PENALTY

      The defendant is subject to the enhanced penalty under Title 8, United States




                                            1
Case 1:19-cr-00183-PAB Document 1 Filed 04/18/19 USDC Colorado Page 2 of 2




Code, Section 1326(b)(1) because his denial of admission, exclusion, deportation and

removal was subsequent to a conviction for a felony offense.




                                               A TRUE BILL:




                                               Ink Signature on File in Clerk’s Office
                                               FOREPERSON


JASON R. DUNN
United States Attorney


By: s/ Kelly R. Winslow
Kelly R. Winslow
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0200
Fax: 303-454-0406
E-mail: Kelly.Winslow@usdoj.gov
Attorney for Government




                                           2
